                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CYNTHIA JEAN SCHMITZ,                       )                 4:18CV3074
                                            )
                      Plaintiff,            )              MEMORANDUM
       v.                                   )               AND ORDER
                                            )
ANDREW M. SAUL, Commissioner                )
of the Social Security Administration,1     )
                                            )
                      Defendant.            )



        This matter is before the court upon Plaintiff’s application for attorney fees pursuant
to the Equal Access to Justice Act, 28 U.S.C. § 2412 (Filing 23), and upon the parties’ joint
stipulation regarding the same (Filing 27).

       The court finds that Plaintiff was the prevailing party within the meaning of the
EAJA, as the Commissioner’s decision was reversed and the case remanded for further
proceedings; that the position of the Commissioner was not substantially justified; that the
application for fees was filed in a timely fashion; and that Plaintiff’s net worth did not exceed
$2 million when the action was filed. Plaintiff therefore is entitled to an award of reasonable
attorney fees.

        The court also finds that the parties’ joint stipulation, treated as a motion, should be
granted, as the agreed upon amounts of $6,800.00 for attorney fees and $100.00 for costs
(filing fee for attorney’s admission pro hac vice) are fair and reasonable. Such amounts shall
be paid directly to Plaintiff’s attorney.

       Accordingly,




       1
        Andrew M. Saul is now the Commissioner of the Social Security Administration and
will be substituted as a party pursuant to Fed. R. Civ. P. 25(d). See Defendant’s notice of
substitution (Filing 25).
IT IS ORDERED:

1.    The parties’ joint stipulation (Filing 27), treated as a motion, is granted. On
      Plaintiff’s application for attorneys fees pursuant to the Equal Access to
      Justice Act (filing 23), Plaintiff is hereby awarded $6,800.00 in fees and
      $100.00 in costs, to be paid directly to Plaintiff’s counsel.

2.    By separate document, the court shall enter judgment for Plaintiff and against
      Defendant, providing that Plaintiff is awarded attorney fees and costs in the
      total amount of $6,900.00, to be paid directly to Plaintiff’s counsel.

July 9, 2019                              BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge




                                    -2-
